Citation Nr: 0102436	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had certified active service from August 1973 to 
August 1976.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
a chronic right knee disorder and denied the claim.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic right knee disorder as the claimed disorder was 
incurred during active service.  Initially, the Board 
observes that the RO denied the veteran's claim of 
entitlement to service connection for a chronic right knee 
disorder upon its determination that the veteran had not 
submitted a well-grounded claim.  The statutes governing the 
adjudication of claims for Department of Veterans Affairs 
(VA) benefits have recently been amended so as to remove the 
requirement of the submission of a well-grounded claim.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran and his accredited representative of any information 
and any medical or lay evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claim for service connection has not been considered under 
the amended statutes.  Therefore, the claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Private clinical documentation dated in November 1983 and 
August 1987 indicates that the veteran was currently in the 
National Guard.  In his April 1999 substantive appeal, the 
veteran clarified that he served with the Army National 
Guard.  He related that he had been treated for right knee 
complaints by military medical personnel during such service.  
The Board observes that the veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Army National Guard have not been verified.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where evidence in support of the veteran's claim may be 
in his service record or other governmental records, the VA 
has the duty to obtain such records in order to fully develop 
the facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

In his October 1998 claim for service connection, the veteran 
advanced that he had been treated at the Montgomery, Alabama, 
VA Medical Center since the mid-1970's.  In his April 1999 
substantive appeal, the veteran conveys that he was diagnosed 
with right knee rheumatoid arthritis by a Dr. Right.  
Clinical documentation of the cited treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following:

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's periods 
of active duty, active duty for training, 
and inactive duty for training, if any, 
with the Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

2.  The RO should request that the 
veteran provide information as to all 
post-service treatment of his chronic 
right knee disorder including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Dr. Right and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran, including 
that provided at the Montgomery, Alabama, 
VA Medical Center, be forwarded for 
incorporation into the record.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic right knee 
disorder.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

